         Case 6:18-cv-01131-KGG Document 27 Filed 07/18/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

HOLLY MEYER,                                          )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )      Case No.: 6:18-cv-01131-JWB-KGG
                                                      )
LAKEPOINT FAMILY PHYSICIANS, P.A.,                    )
                                                      )
       Defendant.                                     )
                                                      )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties, by and through their respective counsel of record, and pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to dismissal with prejudice of the above-

captioned action. The parties shall each bear his or its own costs and attorney’s fees.

DATED: July 18, 2019

SUBMITTED BY:

GRAYBILL & HAZLEWOOD, LLC                             TRIPLETT WOOLF GARRETSON, LLC

       /s/ Nathan Elliott                                     /s/ Amy Fellows Cline
Sean M. McGivern, #22932                              Eric B. Metz
Nathan R. Elliott, #24657                             Amy Fellows Cline
218 N. Mosley                                         2959 North Rock Road, Suite 300
Wichita, KS 67202                                     Wichita, Kansas 67226
Telephone: (316) 266-4058                             Phone: 316-630-8100
Facsimile: (316) 462-5566                             Fax:316-630-8101
sean@graybillhazlewood.com                            ebmetz@twgfirm.com
nathan@grabillhazlewood.com                           amycline@twgfirm.com
Attorneys for Plaintiffs                              Attorneys for Defendant




                                                 1
